 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              SOUTHERN DISTRICT OF CALIFORNIA
10
11
     Chris Langer,                               ) CASE NO.: 17cv02101-L (BLM)
12                                               )
                 Plaintiff,                      )
13                                               ) ORDER DENYING DEFEND-
        v.                                       ) ANTS' MOTION TO DISMISS
14                                               )
     HYE LLC, et al.,                            )
15                                               )
                                                 )
                 Defendants.                     )
16
                                                 )
17
18           Pending in this action filed pursuant to the Americans with Disabilities Act is
19   Defendants' motion to dismiss for lack of subject matter jurisdiction pursuant to Federal
20   Rule of Civil Procedure 12(b)(1). Plaintiff has not filed an opposition. Instead, ap-
21   proximately three months after the due date, Plaintiff field a request for leave to file a
22   late opposition. (Doc. no. 36.) Because the request was not jointly made, it was sub-
23   ject to the meet and confer requirement for ex parte applications. See Civ. Loc. Rule
24   83.3.g; Standing Order for Civil Cases at 2. Plaintiff did not show that he had met and
25   conferred with Defendants. Accordingly, his request was denied without prejudice.
26   (Doc. no. 37.) Plaintiff has not cured the defects in his request and has not renewed it.
27
28
                                                  -1-
 1
     Defendants' motion therefore remains unopposed. For the reasons stated below, the

 2   motion is nevertheless denied.

 3         The operative complaint alleges that Plaintiff, a quadruplegic who uses a wheel-

 4   chair for mobility, visited Defendants' business, American Tire Depot, but was not able
 5   to use the disabled parking space, because the access isle was blocked by a tire display.
 6   Plaintiff alleged that "Defendants have a policy of placing these tires in the access isle."
 7   (Doc. no. 24 at 3.) He further alleged that other accessibility barriers were present else-
 8   where on the premises.
 9         Plaintiff filed a complaint alleging violations of the Americans with Disabilities
10   Act, 42 U.S.C. §12101 et seq. (“ADA”) and the Unruh Civil Rights Act, Cal. Civ. Code
11   § 51 et seq. He seeks statutory damages under California law, and injunctive relief un-
12   der the ADA. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331
13   and 1367.
14         In their motion, Defendants point to the Joint Discovery Plan, wherein the parties
15   jointly represented that they had met at the American Tire Depot for an on-site joint in-
16   spection, as ordered by the Court. (Doc. no. 27 at 2.) The business was closed that
17   day, and no tires were displayed in the access isle of the disabled parking space. (Id.)
18   Based on these facts, Defendants maintain that the ADA claim should be dismissed as
19   moot for lack of subject matter jurisdiction, because the barrier was voluntarily re-
20   moved.
21         Voluntary cessation of challenged conduct moots a case . . . only if it is ab-
22         solutely clear that the allegedly wrongful behavior could not reasonably be
           expected to recur. And the heavy burden of persuading the court that the
23
           challenged conduct cannot reasonably be expected to start up again lies
24         with the party asserting mootness.
25
26   Adarand Constructors, Inc. v. Slater, 528 U.S. 216, 222 (2000) (internal quotation
27   marks, brackets and citations omitted). In light of Plaintiff's allegation that it was De-
28
                                                 -2-
 1
     fendants' policy to display tires in the disabled access isle, and the fact that the business

 2   was closed at the time of the on-site inspection, Defendants have not met their "heavy

 3   burden" for purposes of mootness. Their motion to dismiss is therefore denied.

 4         IT IS SO ORDERED.
 5
 6   Dated: October 3, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
